Citation Nr: 0900552	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-26 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the lower extremities. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

4.  Entitlement to service connection for residuals of 
surgery to correct a left eye cataract.

5.  Entitlement to service connection for residuals of a 
testicular injury.

6.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to February 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in July 2005 and 
April 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied 
entitlement to the benefits currently sought on appeal.

The issues of a higher initial rating for pseudofolliculitis 
barbae and service connection for a testicular disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The last unappealed disallowance of the claims for 
service connection for hypertension, degenerative arthritis 
of the lower extremities, and a low back disorder was by 
rating decision in July 2000.  

2.  Evidence received since July 2000 is duplicative or 
cumulative of evidence previously considered, or otherwise 
does not relate to facts necessary to substantiate the 
previously denied claims; and, this evidence does not raise a 
reasonable possibility of substantiating these claims.

3.  A left eye cataract was first manifested many years after 
the veteran's service and has not been medically related to 
his service. 


CONCLUSIONS OF LAW

1.  The July 2000 rating decision is the last final 
disallowance of the claims for service connection for 
hypertension, degenerative arthritis, and a low back 
disorder.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160, 20.302, 20.1103 (2000).

2.  The evidence added to the record since July 2000 is not 
new and material; the claim for service connection for 
hypertension is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  The evidence added to the record since July 2000 is not 
new and material; the claim for service connection for 
degenerative arthritis of the lower extremities is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

4.  The evidence added to the record since July 2000 is not 
new and material; the claim for service connection for a low 
back disorder is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

5.   Residuals of surgery to correct a left eye cataract were 
not incurred or aggravated in the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify the veteran of how to substantiate 
his claims pursuant to 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008) and 38 C.F.R. § 3.159(b) (2008).  Different types 
of claims require different notice.  Specifically with 
reference to the veteran's new and material evidence claims, 
notices in January and June 2005 informed the veteran of 
information and evidence necessary to reopen his claims.  
They described the standard by which new and material 
evidence is determined, as well as the reasons for which the 
veteran's claims were previously denied.  These notices 
outlined the relative burdens of VA and the veteran, relating 
the information and evidence that VA would seek to provide 
and that which he was expected to provide.  The veteran, 
therefore, has received adequate notice of how to 
substantiate his claims to reopen.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

Referable to the veteran's service connection claim, 
residuals of left eye cataract surgery, a notice in October 
2005 informed him of the information and evidence necessary 
to substantiate the claim.  In particular, he was informed 
that he needed to show that he had a currently diagnosed 
disability that was medically related to his period of 
service.  While the veteran did not receive notice on the 
final two elements of service connection, specifically how 
the initial disability rating and the effective date are 
established, because service connection is denied, any 
question as these issues is moot, and there can be no failure 
to notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2008).  In this case, 
VA has done everything reasonably possible to do so.  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  

Regarding the veteran's claims to reopen, VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  To be clear, VA does not have a duty to 
provide the veteran a VA examination and/or an opinion if the 
claim is not reopened.  See 38 U.S.C. 
§ 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2008).  As discussed above, in this case, the AOJ complied 
with VA's notification requirements and informed the veteran 
of the information and evidence needed to substantiate his 
claims.  All identified and available treatment records have 
been secured.  Since no new and material evidence has been 
submitted, however, an examination and an opinion are not 
required.  The duty to assist for the claims for 
hypertension, degenerative arthritis, and a low back disorder 
has been fulfilled.

With respect to the veteran's service connection claim, VA is 
required to seek a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current disability, establishes 
that the veteran suffered an event, injury or disease in 
service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  
38 C.F.R. § 3.159(c)(4) (2008).  

Here, the current records show that the veteran underwent 
surgery for a cataract of the left eye in June 2005.  While 
service treatment records show that he had a lump on his eye 
lid in service in December 1965, they do not show treatment 
for a disorder of the eye itself, nor any documentation of 
eye trauma at any time.  Nor is there any evidence of record 
that indicates that there may be an association between his 
post-service cataract and his period of service.  
Specifically, the veteran has not submitted medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits.  Nor has he 
provided credible evidence of a continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
As such, no exam or opinion is required in this case.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In sum, 
the duty to assist has been fulfilled.



New and Material Evidence

The veteran seeks service connection for hypertension, 
degenerative arthritis of the lower extremities, and a low 
back disorder, each of which he contends is the result of his 
military service.  Service connection may be granted for a 
disability resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for chronic 
disorders, such as arthritis and cardiovascular renal disease 
(which includes hypertension) and valvular heart disease, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309

The claims for hypertension and degenerative arthritis were 
originally denied by rating decision in August 1992, because 
there was no evidence of treatment in service for either 
disorder, nor evidence of a diagnosis within one year of 
separation.  The veteran did not appeal that decision; 
therefore, it became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.160, 19.129, 19.192 (1991).  The claim 
for a low back disorder was originally denied by rating 
decision in February 1998, as there was no evidence of a 
chronic back disorder in service which was related to his 
then-currently diagnosed displaced disc.  The veteran did not 
appeal that decision.  It, too, became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(1997).

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."
"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

The veteran attempted to reopen his hypertension and 
arthritis claims in December 1997.  The RO denied the claims 
to reopen in a February 1998 rating decision, which was 
unappealed.  Additionally, the RO declined to reopen all 
three of the veteran's previously denied claims in July 2000, 
based on a lack of new and material evidence.  The veteran 
did not perfect an appeal.  Thus, the July 2000 decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160, 20.302, 20.1103 (2000).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).   As 
the July 2000 decision is the last final (unappealed) denial 
of the veteran's claims, all evidence submitted subsequent to 
that date will be reviewed.  

Of record at the time of the last final denial were the 
veteran's service treatment records; VA examinations dated in 
July 1985 (general medical) and January 1988 (heart 
disorders); and VA outpatient clinical records dated from 
December 1985 to November 1997.  The veteran's service 
treatment records were negative for treatment of hypertension 
or arthritis, or symptoms attributable to either.  While 
service treatment records confirmed treatment of low back 
pain on one occasion during the veteran's twenty year service 
career, no chronic back disability was shown.  

The two VA examinations did not diagnose any of the claimed 
disorders.  Specifically, the veteran's general medical exam 
revealed no orthopedic disability whatsoever.  The veteran 
had full range of motion in all joints and his spine, without 
complaint.  The specialized cardiac examination revealed no 
diagnosis of hypertension.  The outpatient clinical records 
confirmed diagnoses of "possible hypertension" in late 
February 1986 and "probable mild hypertension" in January 
1988.  No confirmed diagnosis was noted until May 1991.  
Orthopedically, the outpatient clinical records included x-
rays of the left knee in April 1996 and of the right knee in 
July 1990, each revealing no abnormality.  Minimal 
degenerative changes of the right knee were first noted in 
March 1991.

Since the last final disallowance in July 2000, the veteran 
has submitted duplicate copies of his service treatment 
records and the above mentioned outpatient clinical records.  
As these are duplicates, they cannot be considered new.  
Additionally, the veteran has submitted outpatient clinical 
records that date from June 2004 to June 2006.  These records 
show on-going treatment for the claimed disorders.  Thus, 
while these records are new, in that they were not previously 
before VA adjudicators, they are cumulative of the evidence 
already of record.  Further, they are not material, as they 
do not relate to an unestablished fact necessary to 
substantiate the claims.  As discussed above, the veteran's 
claims were previously denied because his service records did 
not show treatment for hypertension or arthritis, and there 
was no medical evidence of a causal relationship between any 
of his claimed disorders and his service.  This newly 
submitted evidence does not bear directly on either of these 
matters, nor does it establish that the disabilities were 
diagnosed to a compensable degree within a year of the 
veteran's separation from service.  The evidence does not 
raise a reasonable possibility of substantiating the claims.

In sum, the veteran has submitted evidence which is largely 
duplicative and cumulative of that which was already of 
record at the time of his last final disallowance in July 
2000.  The evidence that was actually new cannot not be found 
to be material, as it does not relate to a fact necessary to 
substantiate the claim, namely an in-service event or nexus 
to service.  All records identified by the veteran as sources 
important to his claims have been obtained.  None of these 
records have been new and material.  The claims cannot be 
reopened. 
. 
Service Connection

The veteran seeks service connection for residuals of a left 
eye cataract surgery.  He contends that his cataract was the 
result of trauma to his eye during a field training exercise 
in November 1965.  In order to establish direct service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service treatment records do not show trauma to the eye in 
November 1965 as claimed by the veteran.  They do show, 
however, that in December 1965, the veteran had a sty on his 
left eye lid.  Examination confirmed it to be a chalazion, or 
lump on the lid, caused by inflammation of the gland.  Two 
days later, the eye was noted to be healing.  There was no 
pus evident.  The veteran continued with antibiotic ointment.  
No further follow up treatment was required.  In February 
1982, the veteran reported that he had photophobia (a 
sensitivity to light) and felt that his eyes watered 
excessively.  Objective examination, however, revealed no 
pathology.  The remainder of the veteran's service treatment 
records, through his September 1984 retirement examination, 
were negative for any type of trauma to the eye.  On 
separation, his eyes were examined and found to be normal.  
The veteran specifically denied eye trouble at that time.  

Post-service records show that in May 2005, the veteran 
reported to a VA eye clinic with complaints of decreased 
visual acuity for several years, with his left eye worse than 
his right.  He reported having been hit in the left eye with 
a tennis ball in 2000.  There was no immediate loss of visual 
acuity at that time, nor did the injury require surgery.  He 
reported having floaters but denied photophobia or pain.  
Objective examination revealed a visually significant 
cataract on the left.  The veteran was approved for phaco 
surgery to correct the cataract, which occurred in June 2005 
and was noted to be successful.

This evidence does not show that the veteran's cataract was 
the result of his service.  Although he was treated for a 
condition of the left eye lid in service, there was no 
indication that the lump interfered with the function of the 
actual eye.  Nor is there documentation of any type of trauma 
to the eye.  The records documenting the discovery of the 
cataract in 2005, more than twenty years after separation 
from service, specifically reference a post-service injury to 
the eye in 2000, as opposed to any in-service event.  In 
short, there is no medical evidence of a nexus in this case 
between the veteran's current disability and his service.  
The preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Service connection for residuals 
of the cataract surgery is denied.

ORDER

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
hypertension is denied.

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
degenerative arthritis of the lower extremities is denied.

New and material evidence having not been received, the 
application to reopen the claim for service connection for a 
low back disorder is denied.

Entitlement to service connection for residuals of surgery to 
correct a left eye cataract is denied.


REMAND

The veteran seeks a higher initial disability rating for his 
service-connected pseudofolliculitis barbae.  At the outset, 
the applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective in October 2008.  
These revisions, however, are applicable to applications for 
benefits received by VA on or after October 23, 2008.  See 73 
Fed. Reg. 54708 (September 23, 2008).  In this case, the 
veteran filed his claim in September 2005.  Therefore, the 
post-October 2008 version of the schedular criteria is not 
applicable.

The pre-October 2008 criteria under 38 C.F.R. § 4.118, 
Diagnostic Code 7813, direct that the disability be rated as 
disfigurement of the head, face, or neck under Diagnostic 
Code 7800; as scars, which in this case means under 
Diagnostic Code 7803 or 7804; or as dermatitis, under 
Diagnostic Code 7806.  The codes for disfigurement and 
dermatitis require medical evidence of the size of the area 
affected, either in inches or by percentage of exposed areas 
affected.  Additionally, the code for scars references 
underlying tissue damage and the overall stability of the 
affected skin.  Alternatively, the code for dermatitis 
contemplates whether systemic corticosteroids (as opposed to 
topical corticosteroids) are used.

The veteran's February 2006 VA examination is found to be 
inadequate to base a rating on, as it does not address these 
issues with any specificity.  Furthermore, the veteran 
reported on his February 2008 substantive appeal form that he 
has now experienced additional scarring and pain due to his 
service-connected disability.  On this evidence, an 
additional VA examination is required to adequately assess 
the current severity of his service-connected disability.  

It appears from the record that the veteran receives regular 
VA treatment.  Outpatient clinical records, however, are 
current only through June 2006.  As the file stands now, 
there is no current medical evidence of a testicular disorder 
as claimed by the veteran, and therefore, no disability for 
which service connection can be established.  However, as 
there are outstanding records which may show treatment for 
such a disorder, appellate review of the claim would be 
premature at this time.  The veteran's outpatient clinical 
records must be obtained and associated with the claims file, 
and the claim for service connection for residuals of a 
testicular disorder readjudicated.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient 
clinical records, dated from June 2006 
forward. 

2.  Schedule the veteran for a VA skin and 
scars examination to determine the current 
severity of his pseudofolliculitis barbae.  
The claims file must be reviewed in 
conjunction with the examination.  All 
testing deemed necessary must be conducted 
and results reported in detail.  The 
examiner is asked to utilize the 
examination worksheets for both skin 
diseases and scars to adequately evaluate 
the full extent of the veteran's service-
connected skin disability.  

3.  Thereafter, readjudicate the remaining 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


